 1

 2

 3

 4

 5

 6
                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
 7

 8   Leslie A Merritt, Jr., a single man,         ) No.: CV17-4540-PHX-DGC
                                                  )
 9
                   Plaintiff,                     ) ORDER
10          vs.                                   )
                                                  )
11   State of Arizona, et al.                     )
                                                  )
12
                   Defendants.                    )
13

14          Pursuant to Stipulation of the parties for an extension of time for Plaintiff to file his
15   Reply to Defendant’s Response to his Motion for Judgment Notwithstanding Verdict and
16   for New Trial. Doc. 507.
17
            IT IS ORDERED that the Stipulation (Doc 507) is granted. Plaintiff shall reply to
18
     Defendant’s Response to Plaintiff’s motion for new trial on or before January 25, 2021.
19
            Dated this 12th day of January, 2021.
20

21

22

23

24

25

26

27
                                                    -1-
28
